DETAILED ACTION

                                          Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                      Response to Preliminary Amendment
	Claim 1 has been cancelled; claims 2-11 have been newly added; and claims 2-11 are currently pending. 

                                                     Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	

                                            Information Disclosure Statement
	The information disclosure statements filed on 06/12/2020 and 07/21/2021 have been acknowledged and signed copies of the PTO-1449 are attached herein.


                                                   QUAYLE 
This application is in condition for allowance except for the following formal matters: 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:

 “OPTOELECTRONIC ELEMENT HAVING REFLECTIVE LAYER IN CONTACT WITH TRANSPARENT LAYER COVERING SIDE AND BOTTOM SURFACES OF THE OPTOELECTRONIC ELEMENT”

This may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a).

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

                                  Allowable Subject Matter
In regards to claims 1 and 16, FUKSHIMA et al. (WO 2009/119640 A1, 

However, the prior arts of record neither anticipate nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, the prior art of record does not teach a transparent structure covering the first bottom surface and the first side surface of the optoelectronic unit, while the reflective layer covering the second bottom surface and having a third side surface coplanar with the second side surface of the transparent structure. 

                                                 Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893